Russell, J.,
dissenting. Without regard to the real truth of the transaction (which the testimony of the witnesses seems to confuse rather than to clarify), I am of the opinion that the charge complained of was not adjusted to the defenses presented by the accused upon his trial, and practically eliminated his statement to the jury.
Indictment for assault with intent to murder; from Chatham superior court — Judge Charlton. August 19, 1913.
Raiford Falligant, Gordon Saussy, for plaintiff in error.
Walter 0. Hartridge, solicitor-general, contra.